UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7592



GREGORY LYNN GORDON,

                                             Petitioner - Appellant,

          versus


TODD PINION,

                                              Respondent - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-1212-1)


Submitted:   August 25, 2006            Decided:   September 14, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lynn Gordon, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
 PER CURIAM:

             Gregory Lynn Gordon seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                         This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§    2253(c)(2)     (2000).       A    prisoner       satisfies      this   standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose    v.   Lee,    252   F.3d       676,    683    (4th     Cir.   2001).     We    have

independently reviewed the record and conclude that Gordon has not

made the requisite showing.              Accordingly, we deny Gordon’s motion

for a certificate of appealability and dismiss the appeal. We deny

Gordon’s motion for en banc consideration.                    See Fed. R. App. P. 35.

We    dispense      with   oral   argument          because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                             - 2 -